    Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 1 of 9




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

ARACELI DIAZ HARPER,           )
                               )
            Plaintiff,         )
                               )
v.                             )                   CV4:20-139
                               )
THE SAVANNAH CHATHAM           )
COUNTY PUBLIC SCHOOL           )
DISTRICT (SCCPSS), NEW         )
HAMPSTEAD HIGH SCHOOL          )
(NHHS), M. ANN LEVETT, ED. D., )
TAWN FOLTZ, GARRY JACOBS, )
MARIA NESSEN, RICHARD          )
WOODS, and DR. JOE BUCK,       )
                               )
            Defendants.        )

                                ORDER

     Before the Court are a plethora of motions. Plaintiff has filed two

motions for an extension of the deadline to effect service upon defendant

Maria Nessen, doc. 10; doc. 13, four submission generally titled “Motion,”

docs. 18–21, and two titled simply “Amendment,” docs. 22 & 23.

Defendants have filed motions to strike plaintiff’s general motions and

amendments, which the Court construes as motions for leave to amend.

Doc. 27 & 28. For the following reasons, plaintiff’s motions to extend the

service deadline, doc. 10; doc. 13, and defendants’ motion to strike
    Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 2 of 9




plaintiff’s proposed amendments, doc. 27, are DENIED.           Plaintiff’s

motions for leave to amend, doc. 22; doc. 23, and defendants’ motion to

strike docket entries 18, 19, 20 and 21, doc. 28, are GRANTED.

     The Federal Rules of Civil Procedure require a plaintiff to serve all

defendants within 90 days for filing the complaint. Fed R. Civ. P. 4(m).

The Court is obligated to extend this deadline upon a showing of good

cause for the failure to serve. Id. “Good cause exists ‘only when some

outside factor[,] such as reliance on faulty advice, rather than

inadvertence or negligence, prevented service.’” Lepone-Demsey v. Carroll

Cnty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007) (quoting Prisco v.

Frank, 929 F.2d 603, 604 (11th Cir. 1991).

     This case was filed on June 23, 2020, after which plaintiff apparently

made no effort to effect service before the September 21, 2020, service

deadline. It was only after the Court prompted action on October 14, 2020,

doc. 4, that summons were issued for some of the defendants, doc. 6, and

plaintiff attempted service, doc. 9.   On November 6, 2020, plaintiff

attempted to serve Nessen through the local sheriff but was unsuccessful

as the defendant no longer worked at the address provided. Doc. 9-1 at 9.

Twenty-four days later, on November 30, 2020, plaintiff filed her first
    Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 3 of 9




request for an extension of the deadline to serve Nessen—ten days after

the Court’s previously extended deadline. Doc 10.

     In support of her motion, plaintiff alleges that a family member

contracted COVID-19 and that the lasting impact of the disease and need

to quarantine have prevented her from obtaining counsel. Doc. 10 at 1.

This is not sufficient to demonstrate good cause. Plaintiff has had more

than seven months to locate Nessen. She apparently made no effort to

locate or serve any of the parties prior to the Court ordering her to do so

nearly four months after filing. Even after the Court’s order, plaintiff did

not request additional time until more than two weeks after the extension

had expired. As such, the motions for extension of time to serve Nessen

are DENIED. Doc. 10 & 13.

     Defendants Savannah-Chatham County Public School District, New

Hampstead High School, and Nessen’s move to strike plaintiff’s amended

complaints. Doc. 27. Plaintiff’s proposed amendment seeks to correct the

name of defendant “The Savannah Chatham County Public School

District” to “The Board of Public Education for the City of Savannah and

the County of Chatham.” Doc. 22 at 1; doc. 23 at 1. Defendants’ assert

that the amended complaints should be dismissed as plaintiff did not seek
     Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 4 of 9




and was not granted leave to file an amendment and that granting the

amendment would not cure the alleged service defect. Doc. 27 at 3–5.

      Though titled “Amendment,” the Court construes the filings, which

are substantively identical, as motions for leave to amend.1 See Retic v.

United States, 215 Fed. App’x 962, 964 (11th Cir. 2007) (“Federal courts

sometimes will ignore the legal label that a pro se litigant attaches to a

motion and recharacterize the motion in order to place it within a different

legal category.” (quoting Castro v. United States, 540 U.S. 375, 381 (2003)).

Under the Federal Rules, leave to amend should be given freely “when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Defendants have previously

conceded that the proper party name is “Board of Public Education for the

City of Savannah and the County of Chatham.” Doc. 11 at 1. The Court

can discern no injury that defendants would suffer as it is apparent that

the correct party is already on notice of the claims.2 Furthermore, the


1
 The Clerk of Court is DIRECTED to correct to docket to reflect these filings as
motions for leave to file an amended complaint. Doc. 22; doc. 23.

2
  Arguments of “namesmanship” are not (and have never been) appreciated by the
Court. See e.g., Kean v. Bd. of Trs. Of the Three Rivers Regional Library Sys., 321
F.R.D. 448, 451 (S.D. Ga. 2017) (“This Court does not cotton to ‘namesmanship.’”); see
also Higgins v. The City of Savannah, Georgia, CV4:17-257, doc. 34 at 4 (S.D. Ga. Apr.
27, 2018) (“Even if the Court is not (and never has been) convinced by the City’s
“namesmanship” argument, it is not patently frivolous.”). Such semantic digressions
are like legal mosquitoes, serving no purpose beyond a minor annoyance.
     Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 5 of 9




deadline for amendment under the Court’s Scheduling Order has not

passed. Doc. 26. Therefore, Plaintiff’s motion for leave to amend is

GRANTED, doc. 22; doc. 23, and defendants’ motion to strike is

DENIED, doc. 27. The Clerk of Court is DIRECTED to update the

docket to change “The Savannah Chatham County Public School District”

to “The Board of Public Education for the City of Savannah and the

County of Chatham.”3

      Defendants Levett, Foltz, Jacobs, and Buck have moved to strike the

four motions filed by plaintiff—docket entries 18, 19, 20 and 21. Doc. 28.

Though each of these filings has the generic title of “Motion,” plaintiff’s

intention is not clear. The four motions, which are largely redundant of

one another, include a hodgepodge of unsolicited responses, factual

assertions, and unripe requests to amend a then-nonexistent discovery

schedule. Docs. 18–21; doc. 26. Documents 18 and 19 reiterate plaintiff’s

desire to correct the name of defendant Savannah Chatham County Public


3
  Subsequent to defendants’ motion to strike, plaintiff filed another document titled
“Amendment” in which she “request[s] to be given an opportunity to correct the errors
[in] the original lawsuit.” Doc. 29. The only error identified is the imprecise name of
the Board of Public Education for the City of Savannah and the County of Chatham.
Id. As with her earlier “Amendments,” the Court will construe the filing as a motion
seeking leave to amend. The motion is DENIED as duplicative of her earlier motions
seeking the same correction.
     Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 6 of 9




School District, doc. 18 at 1; doc. 19 at 1. Documents 20 and 21 contain an

ambiguous reference to a service copy of defendants’ Answer. Doc. 21 at

1; doc. 22 at 1. It is unclear if plaintiff is requesting a copy of Defendants’

Answer, as she has included the cover page for the Answer as an exhibit

to her filing. Doc. 20 at 10; doc. 21 at 10.

      Furthermore, it is questionable if plaintiff has signed the “motions.”

Though she is not represented by counsel in this matter, each of the

motions includes the name and contact information for Anna M. Harris.

See, e.g., doc. 18 at 8–9. Plaintiff’s signature only appears on the final

page, after what resembles a certificate of service. See, e.g., doc. 18 at 9.

Harris’ statement suggests that she assisted in the preparation of the

filings after reviewing witness statements, medical records, and other

documents. See, e.g., doc. 18 at 9. This straddles the line between the

permissible   assistance    in   composing     plaintiff’s   filings   and   the

impermissible unauthorized practice of law.         Plaintiff and Harris are

cautioned that a party may appear either through counsel or pro se

(representing themselves) before the federal court, but may not be

represented by a non-attorney. 28 U.S.C. § 1654; S.D. Ga. L.R. 83.5(c)

(“Any person who is not admitted to the bar of this Court . . . and who
     Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 7 of 9




exercises in this Court any of the privileges as a member of its bar, or

pretends to be entitled to do so, shall be in contempt of this Court and

subjected to appropriate punishment.”). As such, though plaintiff is not

precluded from having a non-attorney assist in the typing or organizing

her filings, only she or counsel my sign the document or submit it to the

Court. Therefore, as plaintiff’s motions, to the extent that they can be

categorized as motions, are redundant of other filings, seek relief that is

premature, and do not appear to be properly executed, defendants’ motion

to strike is GRANTED. Doc. 28.

       Defendants have two pending dispositive motions in this case—a

motion to dismiss for improper service, doc. 11, and a motion for judgment

on the pleadings, doc. 15. Plaintiff has not filed a response to either. As

her “motions” are dated within the response period for defendant’s motion

for judgment on the pleadings, it is possible that she intended it to be

responsive to one or both dispositive motions.4 Recognizing her pro se


4
  Plaintiff is warned that the relevant date for complying with deadlines is the date of
receipt by the Court, not the date of signature. Fed. R. Civ. P. 5(d)(2)(A) (“A paper not
filed electronically is filed by delivering it to the clerk”); see also Strickland v. Wayne
Farms-Southland Hatchery, 132 F. Supp. 2d 1331, 1333 (M.D. Ala. 2001) (“When
papers are mailed to the clerk’s office, filing is complete when the papers are received
by the clerk,” and any papers which “arriv[e] after a deadline are untimely even if
mailed before the deadline.” (internal quotations and citations omitted)).
     Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 8 of 9




status, the Court will permit plaintiff a single opportunity to clearly

respond to the pending dispositive motions.

      Plaintiff is, therefore, DIRECTED to file two documents within 14

days of this Order. The first should be titled “Plaintiff’s Response to

Defendant’s Motion to Dismiss for Improper Service (Doc. 11).” The

second should be titled “Plaintiff’s Response to Defendant’s Motion for

Judgment on the Pleadings (Doc. 15).” Both should be limited in their

content to only respond to the arguments raised in their corresponding

motions.5 It should be clear to which argument plaintiff is responding.6

The only exhibits that should be included are those cited to in the

response.7 If plaintiff believes that any defect raised by defendants may


5
  For example, in responding to defendants’ allegations that service was improper,
plaintiff should provide details and evidence relating to service of process, including
proof of service as required by Federal Rule of Civil Procedure 4(l). The response
should not address the underlying merits of the claim, unless they are directly relevant
to the issue of service.

6
 For example, the substantive arguments raised in defendants’ Motion for Judgment
on the Pleadings are divided into three statutory claims and two constitutional claims.
Doc. 15. Plaintiff’s response should address each of these points but raise no additional
arguments. References to the defendants’ motions should cite to the page number
where the reference appears.

7
 Plaintiff has demonstrated a pattern of filing the same document multiple times with
voluminous, unmarked exhibits. Compare doc. 20 (motion supported by 14 pages of
exhibits) with doc. 21 (identical motion supported by 15 pages of largely different
exhibits). This will not be tolerated going forward. All future filing should include
only those exhibits and attachments that are relevant to the arguments raised. The
exhibits and attachments should be delineated and marked with the title “Exhibit #.”
Case 4:20-cv-00139-WTM-CLR Document 31 Filed 01/28/21 Page 9 of 9
